Per curiam.
This disciplinary matter is before the Court pursuant to the Report and Recommendation of the Review Panel of the State Disciplinary Board which recommends that Respondent Richard A. Bramhall be disbarred pursuant to Rule 9.4 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). This disciplinary action arises out of Bramhall’s having assented to the revocation of his law license in the Commonwealth of Pennsylvania as a disciplinary sanction for his violation of his firm’s partnership agreement by failing to report or remit attorney fees.
Because Bramhall acknowledged service of the Notice of Reciprocal Discipline but did not object in any way, this Court hereby accepts the recommendation of the Review Panel and orders that Bramhall be disbarred. Bramhall is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


Ml the Justices concur.

William P. Smith III, General Counsel State Bar, Jonathan W Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.